Citation Nr: 1046055	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  07-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
superficial phlebitis and stasis ulcer of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow






INTRODUCTION

The Veteran had active military service from January 1970 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

On a VA Form 9, Appeal To Board Of Veterans Appeals, filed in 
January 2007, the Veteran requested a hearing before a Veterans 
Law Judge (VLJ) at the local VA office.  In February 2007 
correspondence, the Veteran expressed his desire for a 
videoconference hearing before a VLJ in lieu of an in-person 
hearing before a VLJ.  By letter dated October 15, 2007, the RO 
notified the Veteran that he was scheduled for a videoconference 
hearing before a VLJ on December 12, 2007.  The Veteran, however, 
failed to appear for his videoconference hearing.

The Board notes that, two days after the RO sent the hearing 
notification letter to the Veteran, the Board sent him a letter 
advising him that his appeal had arrived at the Board.  This 
letter was returned to the Board by the U.S. Postal Service.  
This letter was sent to the same address as the hearing notice 
sent by the RO; however, the Board notes that the zip code on the 
Board's letter is not complete.  Further, as the envelope is not 
attached to the returned letter, it is impossible for the Board 
to know whether the letter was returned due to the inadequate 
address or because the Veteran moved.  The Board finds, 
therefore, that these circumstances raise the question as to 
whether the Veteran actually received notice of the scheduled 
December 2007 videoconference hearing.  

Consequently, the Board contacted the Veteran's representative 
for verification of the Veteran's address.  In response, the 
Veteran's representative indicated that, after exhaustive search, 
it was not able to verify the Veteran's current address as the 
U.S. Post Office in the town that the Veteran was last known to 
live in has indicated that he moved and did not provide 
forwarding information.  However, the Board has been able to 
obtain through a SHARES inquiry the Veteran's current address, 
which is in Texarkana, Texas.  The Board notes that VACOLS has 
been updated to reflect this change of address.

As it is not known whether the Veteran actually received notice 
of his videoconference hearing scheduled in December 2007, the 
Board finds that due process requires remand of his appeal to 
provide him with another opportunity to appear for a 
videoconference hearing before the Board.  Notice of the new 
hearing should be sent to the updated address in VACOLS (to wit, 
the address in Texarkana, Texas).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference 
hearing before a VLJ at the RO in accordance 
with applicable procedures.  The Veteran and 
his representative, if any, should be provided 
with notice as to the time and place to report 
for said hearing.  Said notice must be mailed 
to the Veteran's updated address in VACOLS (to 
wit, the address in Texarkana, Texas).

2.  After the hearing is conducted, or if the 
Veteran withdraws the hearing request or fails 
to report for the scheduled hearing, the claims 
file should be returned to the Board in 
accordance with appellate procedures for further 
appellate consideration.  The purpose of this 
remand is to ensure due process of law.  By this 
remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this 
case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


